Title: To James Madison from Sylvanus Bourne, 3 December 1806
From: Bourne, Sylvanus
To: Madison, James



Sir
American Consulate Amsterdam Decr. 3 1806.

I herewith transmit some of the latest Gazettes printed in English at Schiedam & Shall hereafter continue to send them as occasion may offer.
In the two last Numbers are some with digested observations on the Conduct of the Prussian Govt. which tend to shew that Nations as much as Individuals expose themselves to Misfortune & disgrace by a deviation from good faith & other Correct principles which form the Standard of moral rectitude.
A few days past I sent you a late decree of the Emperor of France interdicting the Commercial intercourse with English Ports, in a manner which I apprehend may expose our trade with that Country & her Colonies to renewed vexations on the part of the french Cruisiers especially in the west Indies.  By said decree the English Isles, (meaning Great Britain Scotland & Ireland in all probability) are declared in a State of blockade & the Commerce therewith forbid, but as Jamaica, Tortola, Dominica Trinidad & others are Islands of England, I fear that the rapacity of Privateers men will lead them to give the utmost latitude in their Construction of the terms of the decree & that the molestation of our West Indian trade may result therefrom.  The Conflict between these two great contending Powers is constantly changing form & assuming new aspects, embarrassing to Neutral Commerce, but without effecting the object they  especially have in view, that of forcing each other to terms of peace, which causes me to believe that Europe will yet long continue the theater of confusion & disaster.  I have the honor to be With the greatest Respect, Sir Yr Obt Svt

S Bourne


P S  Please to send me by some early occasion, the Acts
of the1st. Sessionof the 4th. Congress,1st. Do.of the 5th. Do.1st. Do. of the 8th. Do.
 which I find are wanting among my Law Books.

